DETAILED ACTION
Status of Claims
Applicant's arguments, filed 06/02/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 06/02/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 2, 5, 7-9, 11, and 12.
Applicants have left claims 3, 4, and 10 as originally filed.
Applicants have canceled/previously canceled claim 6.
Claims 1-5 and 7-12 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections - Withdrawn
Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed 06/02/2022, with respect to claims 8 and 9 have been fully considered and are persuasive.  The objection of claims 8 and 9 has been withdrawn. 
Claim Rejections - 35 USC § 103 - Modified Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (Pat. No. US 9,875,560), hereinafter referred to as Rajagopalan, in view of Muehlsteff et al. (Pub. No. US 2018/0042493), hereinafter referred to as Muehlsteff, in view of Gregory Olsen (Pub. No. US 2013/0211214), hereinafter referred to as Olsen.
The claims are generally directed towards a blood-pressure-related information display device that displays information related to a blood pressure of a subject on a display screen, the blood-pressure-related information display device comprising: a data acquisition unit configured to acquire blood pressure data including a systolic blood pressure and a diastolic blood pressure for the subject; a risk value calculator configured to obtain a first systolic risk value representing a risk corresponding to the acquired systolic blood pressure and a first diastolic risk value representing a risk corresponding to the acquired diastolic blood pressure based on a predetermined blood pressure standard; and a display processor configured to perform processing of: (i) displaying a curved or straight, elongated, one-dimensional risk coordinate with risk value scales on the risk coordinate, wherein the risk value scales on the risk coordinate represent both systolic risk values and diastolic risk values; (ii) displaying a risk range extending from the first systolic risk value to the first diastolic risk value on the risk coordinate; and (iii) digitally displaying the acquired systolic blood pressure and the acquired diastolic blood pressure in the display screen.
Regarding Claim 1, Rajagopalan discloses a blood pressure of a subject on a display screen (Abstract, “system for receiving one or more measured physiological parameters of a patient and displaying a graphic representation of the same”, col. 1, lines 36-43, and col. 6, lines 53-60, “example physiological parameters are shown including … blood pressure … other types of data and values may be displayed in a similar manner using the same principles discussed …”), the blood-pressure-related information display device comprising: 
a data acquisition unit configured to acquire blood pressure data including a systolic blood pressure and a diastolic blood pressure for the subject (Fig. 2, col. 3, lines 10-14, “physiological parameters may be received by the system via a network or other data connection … system may include one or more connections ports for probes and/or sensors for measuring patient physiological parameters”, col. 3, lines 53-60, “electronic input receiver …”, and col. 6, lines 53-60, “example physiological parameters are shown including … blood pressure … other types of data and values may be displayed in a similar manner using the same principles discussed …”, blood pressure measurements include both systolic and diastolic, as seen in Fig. 2); and 
a display processor configured to perform processing (col. 3, lines 49-60, “physiological parameter presentation system may be computerized and may include … processors, memory, software…”) of: 
(i) displaying a curved or straight, elongated, one-dimensional risk coordinate (Fig. 13, col. 8, lines 4-9, “rectangular gauge showing the status of a physiological parameter relative to varies threshold zones” and Fig. 11, col. 7, lines 57-62, “semicircular gauge … threshold zones”); and
(iii) digitally displaying the acquired systolic blood pressure and the acquired diastolic blood pressure in the display screen (col. 6, lines 32-40, “display of a measured blood pressure parameter …”, and col. 6, lines 53-60, “example physiological parameters are shown including … blood pressure … other types of data and values may be displayed in a similar manner using the same principles discussed …”, an example of the physiological parameters, current and historical, can be blood pressure).
	However, Rajagopalan does not explicitly disclose a risk value calculator configured to obtain a first systolic risk value representing a risk corresponding to the acquired systolic blood pressure and a first diastolic risk value representing a risk corresponding to the acquired diastolic blood pressure based on a predetermined blood pressure standard.
Muehlsteff teaches an apparatus (Abstract, Fig. 4) including an input interface to obtain a blood pressure measurement (Fig. 4, element 14, “blood pressure measurement device”) of a patient (para. [0063]). Muehlsteff further teaches of calculating a systolic risk value and a diastolic risk value (Fig. 5, Fig. 8, Fig. 13). Muehlsteff teaches of calculating and assigning a risk value, for example a blood pressure below 80 mmHg (diastolic risk) can get a risk value of 2 or 3, and a blood pressure above 200 mmHg (systolic risk) can get a risk value of 2 (see Fig. 5, para. [0082]). Muehlsteff also teaches that the risk values can be displayed via an interface for the patient or a physician, such as a touchscreen or a blood pressure measurement device (para. [0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Rajagopalan to additionally include a risk calculator to determine a risk of a systolic and a diastolic blood pressure, and to present the risk information to a user by adjusting the threshold ranges. Muehlsteff teaches that determining a risk value can be calculated and used to determine the health of the patient as well as if there is an immediate action that needs to be taken by the patient to improve the health of the patient (para. [0032]). Determining and presenting a risk score would improve the system disclosed by Rajagopalan to improve precision and patient comfort (para. [0032]).
While Muehlsteff teaches the risk values can be displayed via an interface for the patient or physician (para. [0084]) and Rajagopalan teaches displaying risk ranges (Fig. 11, elements 1130, 1135, 1140, 1145, “threshold regions”) with scales on the risk coordinate (Fig. 10, elements 1030, 1035, 1040, 1045, “threshold values”), modified Rajagopalan does not explicitly disclose displaying the one-dimensional risk coordinate with risk value scales on the risk coordinate, wherein the risk value scales on the risk coordinate represent both systolic risk values and diastolic risk values; and (ii) displaying a risk range extending from the first systolic risk value to the first diastolic risk value on the risk coordinate.
Olsen teaches of a patient monitoring system for displaying one or more configurable health monitors (Abstract). Olsen teaches that the system can display one or more health indicators for a patients physiological parameters, including blood pressure (para. [0019]). Olsen teaches the user interface is configured to present health indicators with circular indicators (Fig. 4, elements 410a-d, para. [0048-0049]). Olsen teaches that the circular indicators include blocks to indicate scales of the current physiological value (para. [0027] and [0049]). Olsen further teaches that the circular indicators include reference points at specific positions about the indicator, which can indicate ranges and thresholds of the physiological parameter (Fig. 4, element 418, and para. [0050]). Olsen further teaches the circular indicators can have descriptors or reference information on or about the gauge, and can extend around the gauge from reference points (Fig. 4, element 422, and para. [0051]). Olsen further teaches that the descriptors or reference information can indicate a maximum and/or minimum threshold for ranges of a health parameter (para. [0051]), for example threshold ranges for systolic and diastolic risk values. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display processor, risk coordinate, and risk range disclosed by modified Rajagopalan to explicitly include blocks and reference points to indicate scales on the risk coordinate associated with systolic and diastolic risk values, and displaying the risk range from a first reference indicator and a second reference indicator, indicating the first diastolic risk and the first systolic risk. Olsen teaches the reference indicators and descriptors can be used to identify ranges and/or thresholds, which are specific to the patient (para. [0041]). One of ordinary skill would have recognized that by including a risk value scale and displaying the risk range from the first systolic risk value and the first diastolic risk value would allow for the user or physician to clearly see what the range and threshold values are (para. [0038]). 
Regarding Claim 2, modified Rajagopalan discloses the blood-pressure-related information display device according to claim 1, wherein the display processor displays the risk range in a display region as a continuous belt-shaped region (Fig. 11, elements 1130, 1135, 1140, 1145, “threshold regions”, the threshold regions are shown in a continuous shaped region in the semi-circle, and col. 3, lines 43-48, “electronic display may be configured to display a semicircle … rectangle … other geometric shape …”, different geometric shapes to display the threshold regions are suggested by Rajagopalan.
Regarding Claim 3, modified Rajagopalan discloses the blood-pressure-related information display device according to claim 2, wherein the display region is divided into a plurality of risk stages (Fig. 11, elements 1130, 1135, 1140, 1145, and col. 7, lines 57-62, “various threshold zones …”) according to the blood pressure standard (Fig. 17, elements 1720, 1725, 1730, 1735, and col. 1, lines 36-42, “threshold values … normal values, target values, danger zones, custom alarms …”, the risk stages can be set based on normal values or custom alarms, which can be set based on a standard blood pressure value”), and -2-Application No. 16/454,745the display processor color-codes and displays the risk range in the display region according to the risk stage (col. 2, lines 24-27, “zones are color-coded (shaded) for acceptable, warning, and danger” and col. 7, line 63 - col. 8, line 3, “current value is within a first stage of a danger zone, but not yet in a second, elevated stage of a danger zone”).
Regarding Claim 4, modified Rajagopalan discloses the blood-pressure-related information display device according to claim 3, wherein the display region is divided into at least three risk stages (Fig. 11, elements 1130, 1135, 1140, 1145, and col. 7, lines 57-62, “various threshold zones …” and col. 2, lines 24-27, “zones are color-coded (shaded) for acceptable, warning, and danger”) according to the blood pressure standard (Fig. 17, elements 1720, 1725, 1730, 1735, and col. 1, lines 36-42, “threshold values … normal values, target values, danger zones, custom alarms …”, the risk stages can be set based on normal values or custom alarms, which can be set based on a standard blood pressure value”), and when the risk range in the display region straddles at least three risk stages, the display processor attaches a color identical to a color corresponding to the highest risk stage in the risk range to an intermediate range corresponding to an intermediate risk stage in the risk range (Fig. 22, and col. 9, lines 25-36, “historical line may be colored coded based on being within one or more threshold zones … a portion of historical line passing through one zone may be color coded to indicate that it was below a threshold zone”, therefore, a color is attached to the values based on what threshold zone it is passing through).
Regarding Claim 5, modified Rajagopalan discloses the blood-pressure-related information display device according to claim 1, wherein the display processor highlights the risk range in a display region and does not highlight another range different from the risk range in the display region (Fig. 22, elements 2230 and 2240, “threshold zone” and col. 9, lines 25-36, “historical line may be colored coded based on being within one or more threshold zones … a portion of historical line passing through one zone may be color coded to indicate that it was below a threshold zone”, the display processor highlights when the historical line passes through a risk range, and further the display highlights the risk ranges).
Regarding Claim 7, modified Rajagopalan discloses the blood-pressure-related information display device according to claim 1, wherein a display region, in which the risk range is displayed, is an arc-shaped region along a peripheral edge of the display screen (Fig. 15, “semicircle” and col. 3, lines 43-48, “semicircle, semi-ellipse, partial circle …”), and the acquired systolic blood pressure and the acquired diastolic blood pressure are digitally displayed in an internal region surrounded by the arc-shaped region of the display screen (Fig. 15, element 1515, “current value”, col. 8, lines 17-21, “current value 15151 is shown numerically along the base of the semicircle”, and col. 6, lines 53-60, “example physiological parameters are shown including blood pressure … other types of data and values may be displayed in a similar manner using the same principles”).
Regarding Claim 8, modified Rajagopalan discloses the blood-pressure-related information display device according to claim 1, wherein the display processor attaches a color corresponding to the risk stage to which the first systolic risk value and the first diastolic risk value belong to digitally display the acquired systolic blood pressure and digitally display the acquired diastolic blood pressure (Fig. 11, elements 1130, 1135, 1140, 1145, and col. 2, lines 24-27, “zones are color-coded (shaded) for acceptable, warning, and danger”, the zones are color coded based on what risk the zone is representing).
Regarding Claim 9, modified Rajagopalan discloses the blood-pressure-related information display device according to claim 7, wherein the display processor attaches a color corresponding to the risk stage to which the first systolic risk value and the first diastolic risk value belong to digitally display the acquired systolic blood pressure and digitally display the acquired diastolic blood pressure (Fig. 11, elements 1130, 1135, 1140, 1145, and col. 2, lines 24-27, “zones are color-coded (shaded) for acceptable, warning, and danger”, the zones are color coded based on what risk the zone is representing).
Regarding Claim 10, modified Rajagopalan discloses the blood-pressure-related information display device according to claim 1, wherein the data acquisition unit, the risk value calculator, and the display processor are integrally mounted on a main body including the display screen (col. 3, line 49 - col. 4, line 10, “electronic display … physiological parameter presentation system may include … processors, memory, software modules, hardware components … display module may generate a graphic display … output to an electronic display for visualization by a clinician or other user” and Claim 1).
Regarding Claim 11, Rajagopalan discloses a blood-pressure-related information display method for displaying information related to a blood pressure of a subject on a display screen (Abstract, “system for receiving one or more measured physiological parameters of a patient and displaying a graphic representation of the same”, col. 1, lines 36-43, and col. 6, lines 53-60, “example physiological parameters are shown including … blood pressure … other types of data and values may be displayed in a similar manner using the same principles discussed …”, and col. 6, lines 41-52, “systems and methods allow for multiple high and low alarm limits and/or threshold values to be shown …”), the blood-pressure-related information display method comprising: 
acquiring blood pressure data including a systolic blood pressure and a diastolic blood pressure for the subject (Fig. 2, col. 3, lines 10-14, “physiological parameters may be received by the system via a network or other data connection … system may include one or more connections ports for probes and/or sensors for measuring patient physiological parameters”, col. 3, lines 53-60, “electronic input receiver …”, and col. 6, lines 53-60, “example physiological parameters are shown including … blood pressure … other types of data and values may be displayed in a similar manner using the same principles discussed …”, blood pressure measurements include both systolic and diastolic, as seen in Fig. 2); 
performing processing of (col. 3, lines 49-60, “physiological parameter presentation system may be computerized and may include … processors, memory, software…”): -4-Application No. 16/454,745 
(i) displaying a curved or straight, elongated, one-dimensional risk coordinate (Fig. 13, col. 8, lines 4-9, “rectangular gauge showing the status of a physiological parameter relative to varies threshold zones” and Fig. 11, col. 7, lines 57-62, “semicircular gauge … threshold zones”); and 
(iii) digitally displaying the acquired systolic blood pressure and the acquired diastolic blood pressure in the display screen (col. 6, lines 32-40, “display of a measured blood pressure parameter …”, and col. 6, lines 53-60, “example physiological parameters are shown including … blood pressure … other types of data and values may be displayed in a similar manner using the same principles discussed …”, an example of the physiological parameters, current and historical, can be blood pressure).
However, Rajagopalan does not explicitly disclose obtaining a first systolic risk value representing a risk corresponding to the acquired systolic blood pressure and a first diastolic risk value representing a risk corresponding to the acquired diastolic blood pressure based on a predetermined blood pressure standard.
Muehlsteff teaches a method of obtaining a blood pressure measurement of a patient (para. [0063], and Fig. 4, element 14). Muehlsteff further teaches of calculating a systolic risk value and a diastolic risk value (Fig. 5, Fig. 8, Fig. 13). Muehlsteff teaches of calculating and assigning a risk value, for example a blood pressure below 80 mmHg (diastolic risk) can get a risk value of 2 or 3, and a blood pressure above 200 mmHg (systolic risk) can get a risk value of 2 (see Fig. 5, para. [0082]). Muehlsteff also teaches that the risk values can be displayed via an interface for the patient or a physician, such as a touchscreen or a blood pressure measurement device (para. [0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rajagopalan to additionally include determining a risk of a systolic and a diastolic blood pressure, and to present the risk information to a user. Muehlsteff teaches that determining a risk value can be calculated and used to determine the health of the patient as well as if there is an immediate action that needs to be taken by the patient to improve the health of the patient (para. [0032]). Determining and presenting a risk score would improve the system disclosed by Rajagopalan to improve precision and patient comfort (para. [0032]).
While Muehlsteff teaches the risk values can be displayed via an interface for the patient or physician (para. [0084]) and Rajagopalan teaches displaying risk ranges (Fig. 11, elements 1130, 1135, 1140, 1145, “threshold regions”) with scales on the risk coordinate (Fig. 10, elements 1030, 1035, 1040, 1045, “threshold values”), modified Rajagopalan does not explicitly disclose displaying the one-dimensional risk coordinate with risk value scales on the risk coordinate, wherein the risk value scales on the risk coordinate represent both systolic risk values and diastolic risk values; and (ii) displaying a risk range extending from the first systolic risk value to the first diastolic risk value on the risk coordinate.
Olsen teaches of a patient monitoring system for displaying one or more configurable health monitors (Abstract). Olsen teaches that the system can display one or more health indicators for a patients physiological parameters, including blood pressure (para. [0019]). Olsen teaches the user interface is configured to present health indicators with circular indicators (Fig. 4, elements 410a-d, para. [0048-0049]). Olsen teaches that the circular indicators include blocks to indicate scales of the current physiological value (para. [0027] and [0049]). Olsen further teaches that the circular indicators include reference points at specific positions about the indicator, which can indicate ranges and thresholds of the physiological parameter (Fig. 4, element 418, and para. [0050]). Olsen further teaches the circular indicators can have descriptors or reference information on or about the gauge, and can extend around the gauge from reference points (Fig. 4, element 422, and para. [0051]). Olsen further teaches that the descriptors or reference information can indicate a maximum and/or minimum threshold for ranges of a health parameter (para. [0051]), for example threshold ranges for systolic and diastolic risk values. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display processor, risk coordinate, and risk range disclosed by modified Rajagopalan to explicitly include blocks and reference points to indicate scales on the risk coordinate associated with systolic and diastolic risk values, and displaying the risk range from a first reference indicator and a second reference indicator, indicating the first diastolic risk and the first systolic risk. Olsen teaches the reference indicators and descriptors can be used to identify ranges and/or thresholds, which are specific to the patient (para. [0041]). One of ordinary skill would have recognized that by including a risk value scale and displaying the risk range from the first systolic risk value and the first diastolic risk value would allow for the user or physician to clearly see what the range and threshold values are (para. [0038]). 
Regarding Claim 12, Rajagopalan discloses a non-transitory computer-readable recording medium storing program which, when executed by a computer, causes the computer to perform a blood-pressure-related information display method for displaying information related to a blood pressure of a subject on a display screen (Abstract, “system for receiving one or more measured physiological parameters of a patient and displaying a graphic representation of the same”, col. 1, lines 36-43, col. 6, lines 53-60, “example physiological parameters are shown including … blood pressure … other types of data and values may be displayed in a similar manner using the same principles discussed …”, Claim 11, and col. 3, lines 49-60, “physiological parameter presentation system may be computerized and may include … processors, memory, software…”), the blood-pressure-related information display method comprising: 
acquiring blood pressure data including a systolic blood pressure and a diastolic blood pressure for the subject (Fig. 2, col. 3, lines 10-14, “physiological parameters may be received by the system via a network or other data connection … system may include one or more connections ports for probes and/or sensors for measuring patient physiological parameters”, col. 3, lines 53-60, “electronic input receiver …”, and col. 6, lines 53-60, “example physiological parameters are shown including … blood pressure … other types of data and values may be displayed in a similar manner using the same principles discussed …”, blood pressure measurements include both systolic and diastolic, as seen in Fig. 2); 
performing processing of  (col. 3, lines 49-60, “physiological parameter presentation system may be computerized and may include … processors, memory, software…”): 
(i) displaying a curved or straight, elongated, one-dimensional risk coordinate (Fig. 13, col. 8, lines 4-9, “rectangular gauge showing the status of a physiological parameter relative to varies threshold zones” and Fig. 11, col. 7, lines 57-62, “semicircular gauge … threshold zones”); and
(iii) digitally displaying the acquired systolic blood pressure and the acquired diastolic blood pressure in the display screen (col. 6, lines 32-40, “display of a measured blood pressure parameter …”, and col. 6, lines 53-60, “example physiological parameters are shown including … blood pressure … other types of data and values may be displayed in a similar manner using the same principles discussed …”, an example of the physiological parameters, current and historical, can be blood pressure).
However, Rajagopalan does not explicitly disclose obtaining a first systolic risk value representing a risk corresponding to the acquired systolic blood pressure and a first diastolic risk value representing a risk corresponding to the acquired diastolic blood pressure based on a predetermined blood pressure standard.
Muehlsteff teaches a method of obtaining a blood pressure measurement of a patient (para. [0063], and Fig. 4, element 14). Muehlsteff further teaches of calculating a systolic risk value and a diastolic risk value (Fig. 5, Fig. 8, Fig. 13). Muehlsteff teaches of calculating and assigning a risk value, for example a blood pressure below 80 mmHg (diastolic risk) can get a risk value of 2 or 3, and a blood pressure above 200 mmHg (systolic risk) can get a risk value of 2 (see Fig. 5, para. [0082]). Muehlsteff also teaches that the risk values can be displayed via an interface for the patient or a physician, such as a touchscreen or a blood pressure measurement device (para. [0084]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rajagopalan to additionally include determining a risk of a systolic and a diastolic blood pressure, and to present the risk information to a user. Muehlsteff teaches that determining a risk value can be calculated and used to determine the health of the patient as well as if there is an immediate action that needs to be taken by the patient to improve the health of the patient (para. [0032]). Determining and presenting a risk score would improve the system disclosed by Rajagopalan to improve precision and patient comfort (para. [0032]).
While Muehlsteff teaches the risk values can be displayed via an interface for the patient or physician (para. [0084]) and Rajagopalan teaches displaying risk ranges (Fig. 11, elements 1130, 1135, 1140, 1145, “threshold regions”) with scales on the risk coordinate (Fig. 10, elements 1030, 1035, 1040, 1045, “threshold values”), modified Rajagopalan does not explicitly disclose displaying the one-dimensional risk coordinate with risk value scales on the risk coordinate, wherein the risk value scales on the risk coordinate represent both systolic risk values and diastolic risk values; and (ii) displaying a risk range extending from the first systolic risk value to the first diastolic risk value on the risk coordinate.
Olsen teaches of a patient monitoring system for displaying one or more configurable health monitors (Abstract). Olsen teaches that the system can display one or more health indicators for a patients physiological parameters, including blood pressure (para. [0019]). Olsen teaches the user interface is configured to present health indicators with circular indicators (Fig. 4, elements 410a-d, para. [0048-0049]). Olsen teaches that the circular indicators include blocks to indicate scales of the current physiological value (para. [0027] and [0049]). Olsen further teaches that the circular indicators include reference points at specific positions about the indicator, which can indicate ranges and thresholds of the physiological parameter (Fig. 4, element 418, and para. [0050]). Olsen further teaches the circular indicators can have descriptors or reference information on or about the gauge, and can extend around the gauge from reference points (Fig. 4, element 422, and para. [0051]). Olsen further teaches that the descriptors or reference information can indicate a maximum and/or minimum threshold for ranges of a health parameter (para. [0051]), for example threshold ranges for systolic and diastolic risk values. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display processor, risk coordinate, and risk range disclosed by modified Rajagopalan to explicitly include blocks and reference points to indicate scales on the risk coordinate associated with systolic and diastolic risk values, and displaying the risk range from a first reference indicator and a second reference indicator, indicating the first diastolic risk and the first systolic risk. Olsen teaches the reference indicators and descriptors can be used to identify ranges and/or thresholds, which are specific to the patient (para. [0041]). One of ordinary skill would have recognized that by including a risk value scale and displaying the risk range from the first systolic risk value and the first diastolic risk value would allow for the user or physician to clearly see what the range and threshold values are (para. [0038]).                                                                                    
Response to Arguments
Applicant’s arguments, see page 7-8 of Remarks, filed 06/02/2022, with respect to the rejection(s) of claim(s) 1, 11, and 12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gregory Olsen (Pub. No. US 2013/0211214), hereinafter referred to as Olsen.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791